PARDEE, J.
Epitomized Opinion
First Publication of this Opinion
This was an action for breach of contract. Price claimed that he entered into a verbal contract with Insande whereby the defendant agreed to give the plaintiff a written lease upon the defendant’s farm, that they were to be equal owners of all the stock except the horses, which were to be furnished by plaintiff, that they were to share equally in the expense of keeping the stock, and were to share equally in the profits, that the plaintiff was to furnish the work and labor and the defendant was to advance the funds for the purchase of the stock and maintenance of the farm. The plaintiff claimed that under this agreement he entered possession in February, 1921, but that the defendant abandoned the contract in April of that year, and asked damages for this breach. The defendant in her answer claimed that each party was to pay one-half of the expenses, Which the defendant failed to do, and also set up a plea in bar that a judgment of forcible entry and de-tainer before a J. P. was rendered in her favor and that this judgment was res adjudicata. In reply plaintiff admitted that a writ of resti-tut'on was issued, but denied that judgment was entered in proper form. In reversing the judgment of the lower court, the Court of Appeals held:
1. Under GC. 10450, a judgment of forcible entry and detainer is not a bar to a later action, brought by either party in any court and if the Legislature intended to limit the effect of such section, would have so stated.